DETAILED ACTION 
REASONS FOR ALLOWANCE
Nine (9) claims are allowed.
The following is an examiner's statement of reasons for allowance:
The instant claims are directed towards operating a terminal that ultimately unlocks a door for administrative access to said terminal. The unlocking of the door uses cryptographic methods such as challenges and digital signatures. The cryptographic operations are for validation/authentications and are performed by a series of hardware elements such as a core application, a peripheral device, and a server. The processes begins with communications originating from a mobile device.
Examiner will discuss the following prior art of record:
Bhimanaik et al. (US-8627438-B1); Ginter et al. (US-5910987-A) (“Ginter”); and Menezes et al. (Handbook of Applied Cryptography), see PTO 892 (07/20/2018) Item E, PTO 892 (07/20/2018) Item A, and PTO 892 (09/24/2020) Item U, respectively. 
Bhimanaik
Bhimanaik is the closet prior art of record. Bhimanaik teaches displaying an authentication token on the screen (Fig. 2 Item 205a; col. 8 ll. 7-26, col. 10 ll. 4-29). Bhimanaik also teaches communication with a server to provide access (Fig. 3 Item 330; col. 6 ll. 3-23, col. 8 ll. 26-63). Therefore, Bhimanaik teaches the instant claim language of “displaying…an authentication token on a display of the SST” and “providing…the…message [to the SST.]”
Ginter
Ginter teaches cryptographic methods. Specifically, Ginter teaches “public-key cryptosystems” (col. 207 ll. 24-55.) Private keys may be used to create digital signatures (col. 210 ll. 31-50.) Additionally, Ginter teaches hashing (col. 223 ll. 50-67 & col. 224 ll. 1-24). Therefore, it would have been obvious to one of ordinary skill in the art of cryptography to combine cryptographic signatures with hashing in 
Menezes
Menezes is also of interest as it establishes an evidentiary floor for cryptography similar to Ginter. Menezes however does not teach unique hardware elements or devices in a specific arrangement performing these set of steps, called an algorithm. 

Therefore, the claims as a whole when considering the peripheral device, the SST core application, the mobile device, and the server do not teach each the claim elements as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685